Case 1:18-cv-02501-ALC-KNF Document 196 Filed 02/27/20 p Bate SONS 1
DOCUMENT

ELECTRONICALLY FILED
DOCH#:

DATE FILED: 2/209 / 0@

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ELIZABETH KENNEDY,

Plaintiff,
18-CV-2501 (ALC)
-against-
ORDER
ROBERT BASIL, THE BASIL LAW GROUP P.C.,
ARTIFECT LLC, WFT REALTY LLC, WFT
FASHION LLC,

Defendants.

 

ANDREW L. CARTER, JR., District Judge:
The Parties are hereby ORDERED to submit a Joint Status Report updating the Court on

the status of the WFT Fashion, LLC bankruptcy proceedings on or before March 3, 2020.

SO ORDERED.

Dated: February 27, 2020

— (Arde v7 (La .

ANDREW L. CARTER, JR. -
United States District Judge

 

 
